      Case 7:21-cr-00027-WLS-TQL Document 24 Filed 08/20/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION
UNITED STATES,                              :
                                            :
v.                                          :       CASE NO.: 7:21-cr-00027 (WLS)
                                            :
DEMARQUES L. BARTEE,                        :
                                            :
       Defendant.                           :
                                            :
                                           ORDER

       Before the Court is the Defendant’s Unopposed Motion for Continuance, filed August

19, 2021. (Doc. 23.) Defendant moves to continue trial in this case, which is currently

scheduled to begin in September 2021, to allow for the receipt of additional discovery. (Id. at

2.) This case has not previously been continued. For the reasons below, the Motion (id.) is

GRANTED.

       The Speedy Trial Act permits a district court to grant a continuance of trial so long as

the court makes findings that the ends of justice served by ordering a continuance outweigh

the best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

Section 3161(h)(7)(B) provides several factors the Court must consider when granting a

continuance. United States v. Ammar, 842 F.3d 1203, 1206 (11th Cir. 2016). Among those factors

are the likelihood that the lack of a continuance will result in a miscarriage of justice and the

likelihood that failure to grant a continuance would deprive the defendant continuity of

counsel or reasonable time necessary for effective preparation. 18 U.S.C. § 3161(h)(7)(B).

       The Court finds that the failure to grant a continuance here would likely result in a

miscarriage of justice and deprive defendant’s counsel of reasonable time necessary for



                                                1
      Case 7:21-cr-00027-WLS-TQL Document 24 Filed 08/20/21 Page 2 of 2




effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(i) and (iv). Notably, the Parties need

additional time to receive supplemental discovery. (Id. at 2.)

       Accordingly, the Defendant’s Unopposed Motion for Continuance (Doc. 23) is

GRANTED. The case is CONTINUED to the Valdosta trial term beginning November 8,

2021, unless otherwise ordered by the Court. The Court ORDERS that the time from the

date of this Order to the conclusion of the November 2021 Trial Term is EXCLUDED

FROM COMPUTATION under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7).



       SO ORDERED, this 20th            day of August 2021.

                                            /s/ W. Louis Sands

                                            W. LOUIS SANDS, SR. JUDGE

                                            UNITED STATES DISTRICT COURT




                                               2
